UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-33184 Double-Take Software, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0230046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 257 Turnpike Road, Suite210, Southborough, MA (Address of Principal Executive Offices) (Zip Code) (877) 335-5674 (Registrant's telephone number, including area code) None. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES þNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller Reporting Companyo (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as determined in Rule12b-2 of the Exchange Act). YES oNOþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at April 30, 2010 common stock, $0.001 par value DOUBLE-TAKE SOFTWARE, INC. Form 10-Q For The Quarterly Period Ended March 31, 2010 INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2010 (unaudited) and December31, 2009 1 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 2 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 3 Unaudited Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Removed and Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 i Back to Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements. DOUBLE-TAKE SOFTWARE, INC. Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 (in thousands, except share and per share amounts) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short term investments Accounts receivable, net of allowance for doubtful accounts of $676 and $696 at March 31, 2010 and December 31, 2009, respectively Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment — at cost, net of accumulated depreciation of $9,676 and $9,149 at March31, 2010 and December31, 2009, respectively Customer relationships, net of accumulated amortization of $1,748 and $1,634 at March31, 2010 and December31, 2009, respectively Marketing relationships, net of accumulated amortization of $960 and $897 at March31, 2010 and December31, 2009, respectively Technology related intangibles, net of accumulated amortization of $1,624 and $1,409 at March31, 2010 and December31, 2009, respectively Goodwill Other assets Long-term deferred tax assets Total assets $ $ Liabilities Current liabilities: Accounts payable Accrued expenses Other liabilities Deferred revenue Total current liabilities Long-term deferred revenue Long-term deferred rent Total long-term liabilities Total liabilities Stockholders’ Equity Preferred Stock, $.01par value per share; 20,000,000shares authorized; 0shares issued and outstanding at March 31, 2010 and December31, 2009, respectively − − Common stock, $.001 par value per share; 130,000,000 shares authorized; 21,148,012 and 22,091,555 shares issued and outstanding at March31, 2010 and December31, 2009, respectively 21 22 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income: Unrealized gain (loss) on short term investments (8
